     Case 2:19-cv-00098-KJM-CKD Document 17 Filed 05/24/19 Page 1 of 3


 1   LAURA A. STOLL (SBN 255023)
     lstoll@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     601 S. Figueroa Street, 41st Floor
 3   Los Angeles, CA 90017
     Tel.: +1 213 426 2500
 4   Fax.: +1 213 623 1673

 5   Attorneys for Defendant:
     MUSICAL.LY, INC.
 6
 7   L. TIMOTHY FISHER (SBN 191626)
     ltfisher@bursor.com
 8   BURSOR & FISHER, P.A.
     1990 North California Blvd., Suite 940
 9   Walnut Creek, CA 94596
     Tel.: (925) 300-4455
10   Fax: (925) 407-2700
11   Attorneys for Plaintiff:
     PATRICK ROBERTS
12
13                               UNITED STATES DISTRICT COURT
14                              EASTERN DISTRICT OF CALIFORNIA
15                                    SACRAMENTO DIVISION
16
     PATRICK ROBERTS, on behalf of himself      Case No. 2:19-cv-00098-KJM-CKD
17   and all others similarly situated,
                                                NOTICE OF SETTLEMENT AND
18                 Plaintiff,                   REQUEST TO STAY DEADLINES AND
                                                TAKE STATUS CONFERENCE AND
19          v.                                  HEARING OFF-CALENDAR
20   MUSICAL.LY, INC.
                                                Date:        April 19, 2019
21                 Defendant.                   Time:        10:00 a.m.
                                                Courtroom:   3 (15th Floor)
22                                              Judge:       Hon. Kimberly J. Mueller
23
24
25
26
27
28


     NOTICE OF SETTLEMENT                               Case No. 2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 17 Filed 05/24/19 Page 2 of 3


 1          Plaintiff Patrick Roberts and Defendant Mucisal.ly, Inc., hereby jointly provide
 2   notice that they have reached an agreement in principle—subject to the negotiation and
 3   execution of a formal settlement agreement—to settle this matter. So that they may devote
 4   their time and efforts to formalizing the settlement agreement and completing and filing an
 5   appropriate stipulation of dismissal with this Court, the parties respectfully request that the
 6   Court stay all pending deadlines in this matter for twenty-eight (28) days and take off-
 7   calendar the Status Conference (Order Setting Status Conference, Dkt. No. 3) and hearing
 8   on Defendant’s motion to dismiss (Dkt. No. 8), currently scheduled for May 31, 2019.
 9          In the event a stipulation of dismissal has not been filed by June 21, 2019, the
10   parties will file a joint status report with the Court advising on the status of the settlement
11   and the need, if any, to reset deadlines.
12
13                                                         Respectfully submitted,
14   Dated: May 24, 2019                         By:       /s/ Laura A. Stoll
                                                           BROOKS R. BROWN
15                                                         bbrown@goodwinlaw.com
                                                           LAURA A. STOLL
16                                                         lstoll@goodwinlaw.com
                                                           GOODWIN PROCTER LLP
17
                                                           Attorneys for Defendant:
18                                                         MUSICAL.LY, INC
19
     Dated: May 24, 2019                         By: /s/ L. Timothy Fisher (with permission)
20                                                   L. TIMOTHY FISHER
                                                     ltfisher@bursor.com
21                                                   BURSOR & FISHER, P.A.
22                                                     SCOTT A. BURSOR (SBN 276006)
                                                       scott@bursor.com
23                                                     BURSOR & FISHER, P.A.
                                                       S. Bayshore Drive, Suite 220
24                                                     Miami, FL 33133-5402
                                                       Tel.: (305) 330-5512
25                                                     Fax: (212) 989-9163
26                                                     Attorneys for Plaintiff:
                                                       PATRICK ROBERTS
27
28

                                                       2
     NOTICE OF SETTLEMENT                                            Case No. 2:19-CV-00098-KJM-CKD
     Case 2:19-cv-00098-KJM-CKD Document 17 Filed 05/24/19 Page 3 of 3


 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

 3   United States District Court for the Eastern District of California by using the CM/ECF system

 4   on May 24, 2019. I further certify that all participants in the case are registered CM/ECF users

 5   and that service will be accomplished by the CM/ECF system.

 6          I certify under penalty of perjury that the foregoing is true and correct. Executed on May

 7   24, 2019.

 8                                                    /s/ Laura A. Stoll
                                                                    LAURA A. STOLL
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
     NOTICE OF SETTLEMENT                                           Case No. 2:19-CV-00098-KJM-CKD
